2)         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Blum on 2/16/2022.
The application has been amended as follows: 
Claim 21 (b) is changed to recite:    
-  b) a first barrier layer comprising a crosslinked polysaccharide, wherein the crosslinked polysaccharide comprises a crosslinked xylan, and the first barrier layer is disposed on:    
the front side of the carrier substrate or     
an interlayer disposed on the front side of the carrier substrate and comprising a binder; -  
3)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a barrier paper that is heat-sealable of structure including a first barrier layer comprising a crosslinked polysaccharide that includes a crosslinked xylan (claim 21); a method per steps claimed of heat sealing of a heat-sealable barrier paper having a first barrier layer including a crosslinked polysaccharide that includes a crosslinked xylan (claim 39); a method for producing a barrier paper per steps claimed including providing a first barrier 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.   



/MARK HALPERN/Primary Examiner, Art Unit 1748